AO 72A
(Rev. 8/82)

 

 

FILEB
U.S, DISTRICT COURT

Tu the United States Wistvict Court | sa ae
For the Southern District of Georgia? "°°
CLERK CT Roki

Brunswick Division SO. BIS OF GA
CALVIN SMITH, *
*
Plaintiff, * CIVIL ACTION NO.: 2:17-cv-137

*

*

Vv. *

*

JUDGE E.M. WILKES; et al., *
*

*

Defendants.

ORDER

This matter is before the Court on Plaintiff's Objections,
dkt. no. 50, to the Magistrate Judge’s Report and Recommendation
dated November 18, 2019. Dkt. No. 48. In his Report, the
Magistrate Judge recommended the Court dismiss without prejudice
Plaintiff's Complaint because Plaintiff failed to comply with
the Court’s March 13, 2018 and May 3, 2019 Orders, dkt. nos. 10,
26, instructing Plaintiff to file a complaint with only “factual
allegations,” omitting “legal argument or conclusions,” and to
“only assert claims that arose from the same transaction or
occurrence or series of related transactions or occurrences.”
Dkt. No. 48. In both Orders, the Magistrate Judge advised
Plaintiff that his failure to comply with the Court’s directive

would result in the dismissal of his Complaint. Dkt. Nos. 10,

 
AQ 72A
(Rev, 8/82)

 

26. Furthermore, in the latter Order, the Court issued a
warning that Plaintiff had “one final opportunity to cure these
defects.” Dkt. No. 26, pp. 1-2.

In his Objections, Plaintiff states he has tried to comply
with the Court’s Orders. Dkt. No. 50, p. 1. He requests a
hearing because he claims he can prove his allegations. Id. at
p. 3. However, nothing in the Magistrate Judge’s Report and
Recommendation or previous Orders discusses the veracity, or
truth, of Plaintiff’s allegations. Dkt. No. 48. Rather,
Plaintiff was twice given specific instructions for how to write
a Rules-compliant pleading, and he did not comply with those
instructions either time. Thus, the Court OVERRULES Plaintiff's
Objections.

After an independent and de novo review of the entire
record, the Court ADOPTS the Magistrate Judge's Report and
Recommendation. The Court DISMISSES without prejudice
Plaintiff's Complaint for failure to follow this Court's Orders,
DIRECTS the Clerk of Court to CLOSE this case and enter the
appropriate judgment of dismissal, and DENIES Plaintiff in forma

pauperis status on appeal.
ss

SO ORDERED, this / 4 day of a Mepoasccsl , 2020.

 

 

[a ees
HON. LISA GODBEY WOOD, JUDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
